Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file (FITF) provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
1.	This office action is in response to application 16/479,278 and Preliminary Amendment concurrently field on 07/19/2019.  Claims 1 – 11 were originally filed in the application. Claims 1 – 11 have been cancelled and Claims 12 – 18 have newly been added in the Preliminary Amendment. Claims 12 – 18 remain pending in the application.

QUAYLE ACTION
2.	This application is in condition for allowance except for the following formal matters: 
Specification Objection
ABSTRACT, line 3 – 4, change “the mounted storage battery” to ––a mounted storage battery––.
ABSTRACT, line 4 – 5, before “storage battery” insert ––mounted––.
ABSTRACT, line 6, before “storage battery” insert ––mounted––.
ABSTRACT, line 7 – 8, before “storage battery” insert ––mounted––.
ABSTRACT, line 8, change “the activation signal processing unit” to ––the activation signal generation unit––.

Claim Objections
Claim 12, line 6, before “storage battery” insert [Symbol font/0x2D][Symbol font/0x2D]mounted[Symbol font/0x2D][Symbol font/0x2D].
Claim 12, line 7, before “storage battery” insert [Symbol font/0x2D][Symbol font/0x2D]mounted[Symbol font/0x2D][Symbol font/0x2D].
Claim 12, line 31, change “the communication line” to [Symbol font/0x2D][Symbol font/0x2D]a communication line[Symbol font/0x2D][Symbol font/0x2D].
Claim 12, line 38, change “information different from
” to [Symbol font/0x2D][Symbol font/0x2D]information, that is different from[Symbol font/0x2D][Symbol font/0x2D].
Claim 12, line 38, change “information through” to [Symbol font/0x2D][Symbol font/0x2D]information, through[Symbol font/0x2D][Symbol font/0x2D].
Claim 12, line 38 – 39, change “the communication line” to [Symbol font/0x2D][Symbol font/0x2D]a communication line[Symbol font/0x2D][Symbol font/0x2D].
Claim 12, line 42, change “the communication line” to [Symbol font/0x2D][Symbol font/0x2D]a communication line[Symbol font/0x2D][Symbol font/0x2D].
Claim 13, line 2, after “each” insert [Symbol font/0x2D][Symbol font/0x2D]storage battery[Symbol font/0x2D][Symbol font/0x2D].
Claim 13, line 3, change “the supply” to [Symbol font/0x2D][Symbol font/0x2D]a supply[Symbol font/0x2D][Symbol font/0x2D].
Claim 14, line 3, before “storage battery” insert [Symbol font/0x2D][Symbol font/0x2D]mounted[Symbol font/0x2D][Symbol font/0x2D].
Claim 14, line 4, before “storage battery” insert [Symbol font/0x2D][Symbol font/0x2D]mounted[Symbol font/0x2D][Symbol font/0x2D].
Claim 16, line 2 – 3, before “storage battery” insert [Symbol font/0x2D][Symbol font/0x2D]mounted[Symbol font/0x2D][Symbol font/0x2D].
Claim 16, line 3, before “storage battery” insert [Symbol font/0x2D][Symbol font/0x2D]mounted[Symbol font/0x2D][Symbol font/0x2D].
Claim 16, line 5, before “storage battery” insert [Symbol font/0x2D][Symbol font/0x2D]mounted[Symbol font/0x2D][Symbol font/0x2D].
Claim 17, line 4, after “setting” delete [Symbol font/0x2D][Symbol font/0x2D]the storage battery to[Symbol font/0x2D][Symbol font/0x2D].
Claim 17, line 7 (two places), before “storage battery” insert [Symbol font/0x2D][Symbol font/0x2D]mounted[Symbol font/0x2D][Symbol font/0x2D].
Claim 17, line 24, before “storage battery” insert [Symbol font/0x2D][Symbol font/0x2D]mounted[Symbol font/0x2D][Symbol font/0x2D].
Claim 17, line 32, change “the communication line” to [Symbol font/0x2D][Symbol font/0x2D]a communication line[Symbol font/0x2D][Symbol font/0x2D].
Claim 17, line 39, change “information different from” to [Symbol font/0x2D][Symbol font/0x2D]information, that is different from[Symbol font/0x2D][Symbol font/0x2D].
Claim 17, line 39, change “information through” to [Symbol font/0x2D][Symbol font/0x2D]information, through[Symbol font/0x2D][Symbol font/0x2D].
Claim 17, line 39 – 40, change “the communication line” to [Symbol font/0x2D][Symbol font/0x2D]a communication line[Symbol font/0x2D][Symbol font/0x2D].
Claim 17, line 43, change “the communication line” to [Symbol font/0x2D][Symbol font/0x2D]a communication line[Symbol font/0x2D][Symbol font/0x2D].
Claim 18, line 4, after “setting” delete [Symbol font/0x2D][Symbol font/0x2D]the storage battery to[Symbol font/0x2D][Symbol font/0x2D].
Claim 18, line 6, before “storage battery” insert [Symbol font/0x2D][Symbol font/0x2D]mounted[Symbol font/0x2D][Symbol font/0x2D].
Claim 18, line 7, before “storage battery” insert [Symbol font/0x2D][Symbol font/0x2D]mounted[Symbol font/0x2D][Symbol font/0x2D].
Claim 18, line 8, before “method” insert [Symbol font/0x2D][Symbol font/0x2D]storage battery management[Symbol font/0x2D][Symbol font/0x2D].
Claim 18, line 11, changed “battery that is” to [Symbol font/0x2D][Symbol font/0x2D]battery, that is[Symbol font/0x2D][Symbol font/0x2D].
Claim 18, line 11, change “available state by a fact” to [Symbol font/0x2D][Symbol font/0x2D]available state, by a fact[Symbol font/0x2D][Symbol font/0x2D].
Claim 18, line 14 – 15, change “unavailable state by a fact that” to [Symbol font/0x2D][Symbol font/0x2D]unavailable state, by a fact that[Symbol font/0x2D][Symbol font/0x2D].
Claim 18, line 16, change “transmission line different from” to [Symbol font/0x2D][Symbol font/0x2D]transmission line that is different from[Symbol font/0x2D][Symbol font/0x2D].
Claim 18, line 18 – 19, change “information different from” to [Symbol font/0x2D][Symbol font/0x2D]information, that is different from[Symbol font/0x2D][Symbol font/0x2D].
Claim 18, line 19, change “information through” to [Symbol font/0x2D][Symbol font/0x2D]information, through[Symbol font/0x2D][Symbol font/0x2D].
Claim 18, line 23, change “battery that is” to [Symbol font/0x2D][Symbol font/0x2D]battery, that is[Symbol font/0x2D][Symbol font/0x2D].
Claim 18, line 23, change “state by a fact that” to [Symbol font/0x2D][Symbol font/0x2D]state, by a fact that[Symbol font/0x2D][Symbol font/0x2D].
Appropriate corrections are required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Reasons for Allowance

3.	The following is an examiner's statement of reasons for allowance: 
	Claim 12 – 18 are allowed because the prior or record does not teach or fairly suggest the following subject matter:
A storage battery management system that manages a state of a plurality of storage batteries that are detachably mounted , the storage battery management system comprising: an activation signal generation unit configured to generate an activation signal for setting a mounted storage battery to an available state; a management unit configured to manage the mounted storage battery that has received the activation signal and identification information of the mounted storage battery in association with each other; a first activation signal transmission line configured to electrically connect a storage battery management unit of a first storage battery among the plurality of storage batteries and the activation signal generation unit with each other; a second activation signal transmission line configured to electrically connect a storage battery management unit of a second storage battery different from the first storage battery among the plurality of storage batteries and the activation signal generation unit with each other, the second activation signal transmission line being different from the first activation signal transmission line; a first signal transmission line configured to electrically connect the storage battery management unit of the first storage battery and the management unit with each other; a second signal transmission line configured to electrically connect the storage battery management unit of the second storage battery and the management unit with each other, the second signal transmission line being different from the first signal transmission line in combination with other limitations recited in independent Claim 12;
A moving body that manages a state of a plurality of storage batteries that are detachably mounted, the moving body comprising: an activation signal generation unit configured to generate an activation signal for setting an activation an available state with respect to a mounted storage battery; a management unit configured to associate identification information of the mounted storage battery with a storage battery management unit of the mounted that has received the activation signal; a first activation signal transmission line configured to electrically connect a storage battery management unit of a first storage battery among the plurality of storage batteries and the activation signal generation unit with each other; a second activation signal transmission line configured to electrically connect a storage battery management unit of a second storage battery different from the first storage battery among the plurality of storage batteries and the activation signal generation unit with each other, the second activation signal transmission line being different from the first activation signal transmission line; a first signal transmission line configured to electrically connect the storage battery management unit of the first storage battery and the management unit with each other; a second signal transmission line configured to electrically connect the storage battery management unit of the second storage battery and the management unit with each other, the second signal transmission line being different from the first signal transmission line; and a drive unit configured to be driven by electric power from the mounded storage battery in combination with other limitations recited in independent Claim 17;
A storage battery management method for managing a state of a plurality of storage batteries that are detachably mounted, the storage battery management method comprising: generating an activation signal for setting an available state with respect to a mounted storage battery; and associating identification information of the mounted storage with a storage battery management unit to the mounted storage battery that has received the activation signal, wherein the storage battery management method comprises: (a) supplying the activation signal to a first storage battery through a first activation signal transmission line to give first identification information through a communication line to the first storage battery, that is in an available state, by a fact that the activation signal is supplied through a first activation signal transmission line without given the first identification information through the communication line to a second storage battery different from the first storage battery, which is in an unavailable state, by a fact that the activation signal is not supplied through a second activation signal transmission line that is different from the first activation signal transmission line; (b) after (a), supplying the activation signal to the second storage battery through the second activation signal transmission line to give second identification information, that is different from the first identification information, through the communication line to the second storage battery, that is in an available state, by a fact that the activation signal is supplied through the second activation signal transmission line without giving the second identification information through the communication line to the first storage battery, that is in an unavailable state, by a fact that the activation signal is not supplied through the first activation signal transmission line as recited in independent Claim 18.      

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sun James Lin whose telephone number is (571) 272 - 1899.  The examiner can normally be reached on Monday-Friday 9:30AM - 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272 - 7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.
	All responses to this Office Action should be mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300. 

/SUN J LIN/Acting Patent Examiner, 2851/2800